


Exhibit 10.4

 

EXECUTION VERSION

 

FIRST AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENTS

 

FIRST AMENDMENT (this “Amendment”), dated as of February 9, 2011, to (i) the
Guarantee and Collateral Agreement dated as of December 10, 2010 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“US Guarantee and Collateral Agreement”), among the Borrower, each of the other
direct and indirect domestic Subsidiaries of the Borrower signatory thereto and
the Administrative Agent and (ii) the Guarantee and Collateral Agreement dated
as of December 10, 2010 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Canadian Guarantee and Collateral
Agreement”, together with the US Guarantee and Collateral Agreement, the
“Guarantee and Collateral Agreements”), among the Borrower, each of the other
direct and indirect Subsidiaries of the Borrower signatory thereto that are
organized under the laws of Canada or any province or territory thereof and the
Administrative Agent.

 

W I T N E S S E T H :

 

WHEREAS, the parties hereto are parties to that certain Credit Agreement, dated
as of December 10, 2010 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among Thompson
Creek Metals Company Inc. (the “Borrower”), the several banks and other
financial institutions or entities from time to time party thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent  (in such
capacity, the “Administrative Agent”), and the other agents party thereto;

 

WHEREAS, the Borrower has requested that the Lenders agree to make certain
amendments to the US Guarantee and Collateral Agreement and the Canadian
Guarantee and Collateral Agreement as set forth herein; and

 

WHEREAS, the Lenders are willing to agree to such amendments and other matters,
subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows:

 

SECTION 1.           DEFINITIONS.

 

1.1           Unless otherwise defined herein, capitalized terms which are
defined in the Credit Agreement are used herein as therein defined.

 

SECTION 2.           AMENDMENTS.

 

(a)           Amendment to the First Paragraph of the Canadian Guarantee and
Collateral Agreement.  The first paragraph of the Canadian Guarantee and
Collateral Agreement is hereby amended by deleting the words “other than the
Borrower (as defined below),” set forth therein.

 

(b)           Amendment to Section 2 of the US Guarantee and Collateral
Agreement.  Section 2 of the US Guarantee and Collateral Agreement is hereby
amended by deleting such section in its entirety and substituting in lieu
thereof the following:

 

2.1           Guarantee.

 

(a)           Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective

 

--------------------------------------------------------------------------------


 

successors, indorsees, transferees and assigns, the prompt and complete payment
and performance by (i) the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations and (ii) the Guarantors
when due (whether at the stated maturity, by acceleration or otherwise) of the
Guarantor Obligations.

 

(b)           Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

 

(c)           Each Guarantor agrees that the Obligations (other than such
obligations under Sections 2.17, 2.18, 2.19 and 10.5 of the Credit Agreement
that are not then due and payable and demanded) may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this Section 2 or affecting the rights and
remedies of the Administrative Agent or any Lender hereunder.

 

(d)           The guarantee contained in this Section 2 shall remain in full
force and effect until all the Obligations shall have been satisfied by payment
in full, no Letter of Credit shall be outstanding (unless the outstanding amount
of the L/C Obligations related thereto has been cash collateralized in an amount
and manner satisfactory to the relevant Issuing Lender) and the Commitments
shall be terminated, notwithstanding that from time to time during the term of
the Credit Agreement the Guarantors may be free from any Obligations.

 

(e)           No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Obligations or any payment received or collected
from such Guarantor in respect of the Obligations), remain liable for the
Obligations up to the maximum liability of such Guarantor hereunder until the
Obligations are paid in full (other than such obligations under Sections 2.17,
2.18, 2.19 and 10.5 of the Credit Agreement that are not then due and payable
and demanded), no Letter of Credit shall be outstanding (unless the outstanding
amount of the L/C Obligations related thereto has been cash collateralized in an
amount and manner satisfactory to the relevant Issuing Lender) and the
Commitments are terminated.

 

2.2           Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3.  The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.

 

2.3           No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the

 

2

--------------------------------------------------------------------------------


 

Administrative Agent or any Lender for the payment of the Obligations, nor shall
any Guarantor seek or be entitled to seek any contribution or reimbursement from
the Borrower or any other Guarantor in respect of payments made by such
Guarantor hereunder, until all amounts owing to the Administrative Agent and the
Lenders by the Guarantors on account of the Obligations are paid in full (other
than such obligations under Sections 2.17, 2.18, 2.19 and 10.5 of the Credit
Agreement that are not then due and payable and demanded), no Letter of Credit
shall be outstanding (unless the outstanding amount of the L/C Obligations
related thereto has been cash collateralized in an amount and manner
satisfactory to the relevant Issuing Lender) and the Commitments are
terminated.  If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full (other than such obligations under Sections 2.17, 2.18, 2.19 and
10.5 of the Credit Agreement that are not then due and payable and demanded),
such amount shall be held by such Guarantor in trust for the Administrative
Agent and the Lenders, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent in the form received by such Guarantor (duly indorsed by such Guarantor to
the Administrative Agent, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as the Administrative Agent may
determine.

 

2.4           Amendments, etc. with respect to the Obligations.  Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Obligations continued, and the Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and the Credit Agreement and the other Loan Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, in
accordance with their respective terms, and any collateral security, guarantee
or right of offset at any time held by the Administrative Agent or any Lender
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released.  Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for the guarantee contained in this Section 2
or any property subject thereto.

 

2.5           Guarantee Absolute and Unconditional.  Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 2 or acceptance of the
guarantee contained in this Section 2; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2.  To the extent
permitted by applicable law, each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower or any of the Guarantors with respect to the Obligations.  Each
Guarantor understands and agrees that the guarantee contained in this Section 2
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity or enforceability of the Credit
Agreement or any other Loan Document, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrower or any other Person against the Administrative Agent or any Lender,
or (c) any other circumstance whatsoever (with or without notice to or knowledge
of the

 

3

--------------------------------------------------------------------------------


 

Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Guarantors for the
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance.  When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by the Administrative
Agent or any Lender to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Borrower, any other Guarantor or
any other Person or to realize upon any such collateral security or guarantee or
to exercise any such right of offset, or any release of the Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any Lender against any Guarantor.  For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

2.6           Reinstatement.  The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

 

2.7           Payments.  Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars at the Funding Office.

 

(c)           Amendment to Section 2 of the Canadian Guarantee and Collateral
Agreement. Section 2 of the Canadian Guarantee and Collateral Agreement is
hereby amended by deleting such section in its entirety and substituting in lieu
thereof the following:

 

2.1           Guarantee.

 

(a)           Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by (i) the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations and (ii) the Guarantors
when due (whether at the stated maturity, by acceleration or otherwise) of the
Guarantor Obligations.

 

(b)           Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal, provincial and territorial laws
relating to the insolvency of debtors (after giving effect to the right of
contribution established in Section 2.2).

 

(c)           Each Guarantor agrees that the Obligations (other than such
obligations under Sections 2.17, 2.18, 2.19 and 10.5 of the Credit Agreement
that are not then due and payable and demanded) may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this Section 2 or affecting the rights and
remedies of the Administrative Agent or any Lender hereunder.

 

4

--------------------------------------------------------------------------------


 

(d)           The guarantee contained in this Section 2 shall remain in full
force and effect until all the Obligations shall have been satisfied by payment
in full, no Letter of Credit shall be outstanding (unless the outstanding amount
of the L/C Obligations related thereto has been cash collateralized in an amount
and manner satisfactory to the relevant Issuing Lender) and the Commitments
shall be terminated, notwithstanding that from time to time during the term of
the Credit Agreement the Guarantors may be free from any Obligations.

 

(e)           No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Obligations or any payment received or collected
from such Guarantor in respect of the Obligations), remain liable for the
Obligations up to the maximum liability of such Guarantor hereunder until the
Obligations are paid in full (other than such obligations under Sections 2.17,
2.18, 2.19 and 10.5 of the Credit Agreement that are not then due and payable
and demanded), no Letter of Credit shall be outstanding (unless the outstanding
amount of the L/C Obligations related thereto has been cash collateralized in an
amount and manner satisfactory to the relevant Issuing Lender) and the
Commitments are terminated.

 

2.2           Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3.  The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.

 

2.3           No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Obligations, nor shall any Guarantor seek or be entitled to
seek any contribution or reimbursement from the Borrower or any other Guarantor
in respect of payments made by such Guarantor hereunder, until all amounts owing
to the Administrative Agent and the Lenders by the Guarantors on account of the
Obligations are paid in full (other than such obligations under Sections 2.17,
2.18, 2.19 and 10.5 of the Credit Agreement that are not then due and payable
and demanded), no Letter of Credit shall be outstanding (unless the outstanding
amount of the L/C Obligations related thereto has been cash collateralized in an
amount and manner satisfactory to the relevant Issuing Lender) and the
Commitments are terminated.  If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid in full (other than such obligations under Sections 2.17,
2.18, 2.19 and 10.5 of the Credit Agreement that are not then due and payable
and demanded), such amount shall be held by such Guarantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Administrative Agent in the form received by such Guarantor (duly
indorsed by such Guarantor to the Administrative Agent, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Administrative Agent may determine.

 

5

--------------------------------------------------------------------------------


 

2.4           Amendments, etc. with respect to the Obligations.  Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Obligations continued, and the Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and the Credit Agreement and the other Loan Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, in
accordance with their respective terms, and any collateral security, guarantee
or right of offset at any time held by the Administrative Agent or any Lender
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released.  Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for the guarantee contained in this Section 2
or any property subject thereto.

 

2.5           Guarantee Absolute and Unconditional.  Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 2 or acceptance of the
guarantee contained in this Section 2; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2.  To the extent
permitted by applicable law, each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower or any of the Guarantors with respect to the Obligations.  Each
Guarantor understands and agrees that the guarantee contained in this Section 2
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity or enforceability of the Credit
Agreement or any other Loan Document, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrower or any other Person against the Administrative Agent or any Lender,
or (c) any other circumstance whatsoever (with or without notice to or knowledge
of the Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Guarantors for the
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance.  When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by the Administrative
Agent or any Lender to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Borrower, any other Guarantor or
any other Person or to realize upon any such collateral security or guarantee or
to exercise any such right of offset, or any release of the Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any Lender against any Guarantor.  For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

6

--------------------------------------------------------------------------------


 

2.6           Reinstatement.  The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

 

2.7           Payments.  Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars at the Funding Office.

 

SECTION 3.           CONDITIONS PRECEDENT.  This Amendment shall become
effective on the date (the “Effective Date”) on which all of the following
conditions have been satisfied or waived:

 

(a)           Execution and Delivery.  The Administrative Agent shall have
received counterparts of this Amendment duly executed by (i) the Borrower and
the Guarantors, (ii) the Required Lenders and (iii) the Administrative Agent.

 

(b)           No Default.  Both prior to and after giving effect to this
Amendment, no Default or Event of Default shall have occurred and be continuing
on the Effective Date.

 

(c)           Representations and Warranties.  As of the Effective Date (both
prior to and after giving effect to this Amendment) all representations and
warranties contained in Section 4 shall be true and correct in all material
respects.

 

(d)           Fees and Expenses.  The Administrative Agent shall have received
all invoiced fees and accrued expenses of the Administrative Agent required to
be paid by the Borrower, including without limitation, the reasonable fees and
expenses of legal counsel.

 

For the purpose of determining compliance with the conditions specified in this
Section 3, each Lender that has signed this Amendment shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 3 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

 

SECTION 4.           REPRESENTATIONS AND WARRANTIES.  In order to induce the
Administrative Agent and the Lenders to enter into this Amendment, the Borrower
and the other Loan Parties hereby represent and warrant to the Administrative
Agent and the Lenders that:

 

(a)           the representations and warranties of the Borrower and the other
Loan Parties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects on and as of the Effective Date as if
made on and as of the Effective Date both prior to, and after giving effect to,
this Amendment, except where such representations and warranties expressly
relate to an earlier date in which case such representations and warranties were
true and correct in all material respects as of such earlier date; and

 

(b)           both prior to and after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing on the
Effective Date.

 

SECTION 5.           CONTINUING EFFECT.  Except as expressly amended, waived or
modified hereby, the Loan Documents shall continue to be and shall remain in
full force and effect in

 

7

--------------------------------------------------------------------------------


 

accordance with their respective terms.  This Amendment shall not constitute an
amendment, waiver or modification of any provision of any Loan Document not
expressly referred to herein and shall not be construed as an amendment, waiver
or modification of any action on the part of the Borrower or the other Loan
Parties that would require an amendment, waiver or consent of the Administrative
Agent or the Lenders except as expressly stated herein, or be construed to
indicate the willingness of the Administrative Agent or the Lenders to further
amend, waive or modify any provision of any Loan Document amended, waived or
modified hereby for any other period, circumstance or event.  Except as
expressly modified by this Amendment, the Credit Agreement and the other Loan
Documents are ratified and confirmed and are, and shall continue to be, in full
force and effect in accordance with their respective terms.  Except as expressly
set forth herein, each Lender and the Administrative Agent reserves all of its
rights, remedies, powers and privileges under the Credit Agreement, the other
Loan Documents, applicable law and/or equity.  Any reference to the “US
Guarantee and Collateral Agreement” or  the “Canadian Guarantee and Collateral
Agreement” in any Loan Document or any related documents shall be deemed to be a
reference to the US Guarantee and Collateral Agreement or the Canadian Guarantee
and Collateral Agreement, as applicable, in each case as amended by this
Amendment and the term “Loan Documents” in the Credit Agreement and the other
Loan Documents shall include, without limitation, this Amendment and any
agreements, instruments and other documents executed and/or delivered in
connection herewith.

 

SECTION 6.           CONSENT OF GUARANTORS.  Each of the Guarantors hereby
consents to this Amendment, and to the amendments and modifications to the US
Guarantee and Collateral Agreement and the Canadian Guarantee and Collateral
Agreement pursuant hereto and acknowledges the effectiveness and continuing
validity of its obligations under or with respect to the Credit Agreement and
any Security Document, as applicable, and its liability for the Obligations,
pursuant to the terms thereof and that such obligations are without defense,
setoff and counterclaim.

 

SECTION 7.           GOVERNING LAW.  THIS AMENDMENT, AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK; PROVIDED
THAT THE AMENDMENTS TO THE CANADIAN GUARANTEE AND COLLATERAL AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE PROVINCE OF BRITISH
COLUMBIA AND THE LAWS OF CANADA APPLICABLE IN THE PROVINCE OF BRITISH COLUMBIA.

 

SECTION 8.           SUCCESSORS AND ASSIGNS.  This Amendment shall be binding
upon and inure to the benefit of the Borrower, the other Loan Parties, the
Administrative Agent, the other Agents and the Lenders, and each of their
respective successors and assigns, and shall not inure to the benefit of any
third parties.  The execution and delivery of this Amendment by any Lender prior
to the Effective Date shall be binding upon its successors and assigns and shall
be effective as to any Loans or Commitments assigned to it after such execution
and delivery.

 

SECTION 9.           ENTIRE AGREEMENT.  This Amendment, the Credit Agreement and
the other Loan Documents represent the entire agreement of the Loan Parties, the
Administrative Agent, the Agents and the Lenders with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, any other Agent or
any Lender relative to the subject matter hereof not expressly set forth or
referred to herein or in the Credit Agreement or the other Loan Documents.

 

SECTION 10.         LOAN DOCUMENT.  This Amendment is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.

 

8

--------------------------------------------------------------------------------


 

SECTION 11.         COUNTERPARTS.  This Amendment may be executed by the parties
hereto in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  An executed
signature page of this Amendment may be delivered by facsimile transmission or
electronic PDF of the relevant signature page hereof.

 

SECTION 12.         HEADINGS.  Section headings used in this Amendment are for
convenience of reference only, are not part of this Amendment and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Amendment.

 

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first written
above.

 

 

THOMPSON CREEK METALS COMPANY INC.

 

 

 

 

 

 

 

By:

/s/ Pamela Saxton

 

 

Name:

Pamela Saxton

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

THOMPSON CREEK METALS COMPANY USA

 

 

 

 

 

 

 

By:

/s/ Pamela Saxton

 

 

Name:

Pamela Saxton

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

MT. EMMONS MOLY COMPANY

 

 

 

 

 

 

 

By:

/s/ Pamela Saxton

 

 

Name:

Pamela Saxton

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

LANGELOTH METALLURGICAL COMPANY LLC

 

 

 

 

 

 

 

By:

/s/ Pamela Saxton

 

 

Name:

Pamela Saxton

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

THOMPSON CREEK MINING CO.

 

 

 

 

 

 

 

By:

/s/ Pamela Saxton

 

 

Name:

Pamela Saxton

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

CYRPUS THOMPSON CREEK MINING COMPANY

 

 

 

 

 

 

 

By:

/s/ Pamela Saxton

 

 

Name:

Pamela Saxton

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

LONG CREEK MINING CO.

 

 

 

 

 

 

 

By:

/s/ Pamela Saxton

 

 

Name:

Pamela Saxton

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

THOMPSON CREEK MINING LTD.

 

 

 

 

 

 

 

By:

/s/ Pamela Saxton

 

 

Name:

Pamela Saxton

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

TERRANE METALS CORP.

 

 

 

 

 

 

 

By:

/s/ Pamela Saxton

 

 

Name:

Pamela Saxton

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

BERG METALS LIMITED PARTNERSHIP, BY ITS GENERAL PARTNER BERG GENERAL PARTNER
CORP.

 

 

 

 

 

 

 

By:

/s/ Pamela Saxton

 

 

Name:

Pamela Saxton

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

BERG GENERAL PARTNER CORP.

 

 

 

 

 

 

 

By:

/s/ Pamela Saxton

 

 

Name:

Pamela Saxton

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

BLUE PEARL MINING INC.

 

 

 

 

 

 

 

By:

/s/ Pamela Saxton

 

 

Name:

Pamela Saxton

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

THOMPSON CREEK SERVICES ULC

 

 

 

 

 

 

 

By:

/s/ Pamela Saxton

 

 

Name:

Pamela Saxton

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent and Lender

 

 

 

 

 

 

 

By:

/s/ Brian Knapp

 

 

Name:

Brian Knapp

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

Lender

 

 

 

 

 

 

 

By:

/s/ Stam Fountoulakis

 

 

Name:

Stam Fountoulakis

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

STANDARD BANK PLC

 

Lender

 

 

 

 

 

 

 

By:

/s/ Robert Anastasio

 

 

Name:

Robert Anastasio

 

 

Title:

SVP

 

 

 

 

 

 

 

By:

/s/ Amaud Stark

 

 

Name:

Amaud Stark

 

 

Title:

Director

 

 

 

Structured Commodity Solutions

 

--------------------------------------------------------------------------------


 

 

SOCIÉTÉ GÉNÉRALE (CANADA BRANCH)

 

Lender

 

 

 

 

 

 

 

By:

/s/ Chris Henstock

 

 

Name:

Chris Henstock

 

 

Title:

Managing Director

 

 

 

Mining & Commodities Finance

 

 

 

 

 

 

 

By:

/s/ Michael C. Manion

 

 

Name:

Michael C. Manion

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC

 

Lender

 

 

 

 

 

 

 

By:

/s/ Mary E. Evans

 

 

Name:

Mary E. Evans

 

 

Title:

Associate Director

 

 

 

Banking Products Services, US

 

 

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Name:

Irja R. Otsa

 

 

Title:

Associate Director

 

 

 

Banking Products Services, US

 

--------------------------------------------------------------------------------
